Ughetta, J.
(concurring). The provisions of the various orders extending the term of the court and the language employed in the applications for such orders evince an intent to limit the jurisdiction of the term and its Grand Jury to the completion of investigations then pending. A County Judge has the power to continue any term of the court as long as he deems necessary (Judiciary Law, § 190, subd. 3). In connection with the exercise of this power, the courts have emphasized the necessity of completing unfinished business (cf. Matter of McDonald v. Colden, 294 N. Y. 172, 178-179; Goodrich v. RossKetchum Co., 274 App. Div. 157, 159; People v. Sullivan, 115 N. Y. 185,188). Here, no evidence was presented to the Grand Jury during the first month of the term (June, 1955) concerning any violation of section 1141 of the Penal Law, under which section the indictment presently under attack was returned, nor was there any evidence submitted or any investigation conducted during that month on any subject dealing with obscene or pornographic books or writings. None of the persons named as defendants in the indictment was under investigation in June, 1955 for any crime. Under these circumstances I apprehend that the Grand Jury did not have authority to inquire into the crime allegedly committed on April 5, 1956.